                 Case 3:21-mj-00040-RWT Document 7 Filed 03/22/21 Page 1 of 1 PageID #: 14

    AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                           UNITED STATES DISTRICT COURT
                                                                               for the                                                          1~iL ~
                                                             Northern District of West Virgina

                       United States of America                                    )                                                  b~’s.5.
                                                                                                                                                     2o’
                                                                                                                                Ill..q,~7.   ‘?Ic~
                                      V.                                           )       Case No.       3:21mj40

                           JEFFREY FINLEY
                                                                                   )       Charging District: District of Columbia
                                                                                                                                                     ~     VIVD

                                  Defendant                                        )       Charging District’s Case No.



                          ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                            WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

            After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
    where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
    defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

    Place: ZOOM CONFERENCING- Information provided                                         Courtroom No.: zoom videoc onferencing

~                                                                                          Date and Time: March 29, 2021, at 1:00 pm

            The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
    charges are pending.


    Date                                                                         ~                                  ~
                                                                                                              Judge ~c   signature
                                                                                                                ~
                                                                                                            Printed name and title                   V
